Cole, J.
A motion is made to dismiss this appeal, on the ground that the amount involved in contestation is not sufficient to give jurisdiction to this court.
The amount sued for was three hundred and fifty dollars, with five per cent, interest from judicial demand.
Upon the trial during the taking of the testimony of plaintiff, which established that according to the contract between the parties to the suit, plaintiff was not entitled to more than three hundred dollars, he entered a remittitur of fifty dollars.
As the remittitur was entered before judgment, it is clear that the amount in contestation did not exceed three hundred dollars. Gardère v. Garrey et als., 2 An. 136 ; Mason v. Oglesby, 2 An. 793.
It is, therefore, ordered, adjudged and decreed, that the appeal be dismissed at the costs of appellants.